DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Based upon the extremely large specification of the present application and the long lineage of continuations and continuation-in-part applications filed as parent cases of the present application, the applicant and the assignee of this application are required under 37 CFR 1.105 to provide:
The specific location (line and page or paragraph number) of the supporting information for each of the claims and claim elements, of each of the claims (1-20) in the present application, based on the fact that the applicant is in a better position to provide this information as drafters of the present application;
The earliest effective filing date applicant is claiming for each claim (1-20);
The specific location (application number, line, and page or paragraph number) in all relevant continuation / continuation-in-part applications, wherein support for the relevant claimed subject matter in each of claims (1-20) appears (provide: all specific application numbers, where support appears and the page and line or paragraph number, where this information appears in each of the applications where this support is found). This information is necessary so the Office may determine whether or not a proper benefit claim has been established, and whether the applicant is entitled to an earlier effective filing date for the claims (claims 1-20), that is earlier than the actual filing date of the present application.
Where the claimed invention (as applied to any one of claims 1-20) is an improvement, identification of what is being improved and where support for these improvements appears in the present and previous continuation / continuation-in-part applications for which benefit claim exists to any application in the benefit chain, from which this application depends (provide: all specific application numbers, where support appears and the page and line or paragraph number, where this information appears).
Further, because applicants are in a better position to know what invention are being claimed in the various patents and applications in this application family, they are required to provide such updated information (under 37 C.F.R. 1.56) for which the Office can determine any potential double patenting issues in subsequent office actions. Applicants are required to provide this information for the entire benefit chain including any applications in the benefit chain, which depend on the present application. Once again as with the above requirements this information must be provided with citation to all relevant specific application numbers, where support appears, specifically denoting the relevant page and line or paragraph number, where the information appears.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,198,408. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,198,408 read on and include all limitations of claims 1-20 of the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 16 and 20 recite the limitation "the actuator" (claim 16, line 6; claim 20, line 4).  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minich, Jr. et al. (US 3,827,532).
In regards to claims 1-5, Minich, Jr. et al. discloses a control system (including operator controls #40) for a terrain working vehicle (industrial vehicle) having an operator protection apparatus (collapsible overhead guard #26) movable to and between a raised position (figures 1, 3, 4) and a lowered position (figure 2), the control system comprising:
(claim 1) a first actuation for moving the operator protection apparatus (#26) in a down direction and a second actuation for moving the operator protection apparatus in an up direction (columns 2-4);
a first sensor (upper limit switch #58) engaged when the operator protection apparatus (#26) is in the raised position (column 3, lines 37-47; column 4, lines 17-30, 44-53);
a second sensor (lower limit switch #60) engaged when the operator protection apparatus (#26) is in the lowered position (column 3, lines 37-47; column 4, lines 17-30, 44-53);
(claim 2) wherein the second actuation occurs when the first sensor is disengaged (collapsible overhead guard #26 can move up when upper limit switch #58 is disengaged; columns 3-4);
(claim 3) wherein the first actuation occurs when the second sensor is disengaged (collapsible overhead guard #26 can move down when lower limit switch #60 is disengaged; columns 3-4);
(claim 4) a first input device (switch associated with seat #14), wherein, while the first input device is disengaged, the second actuation occurs when the first sensor is disengaged (collapsible overhead guard #26 can move up when upper limit switch #58 is disengaged; column 3, lines 21-28);
(claim 5) a first input device (switch associated with seat #14) wherein, while the first input device is engaged, the first actuation occurs when the second sensor is disengaged (collapsible overhead guard #26 can move down when lower limit switch #60 is disengaged; column 3, lines 21-28).
In regards to claims 9-13, Minich, Jr. et al. discloses a terrain working vehicle (industrial vehicle) comprising:
(claim 9) an operator protection apparatus (collapsible overhead guard #26) mechanically connected to the terrain working vehicle and moveable to and between a raised position (figures 1, 3, 4) and a lowered position (figure 2);
at least one actuator (controls #40) operably coupled to the operator protection apparatus (#26) and configured to move the operator protection apparatus to and between the raised position and the lowered position (columns 3-4);
the at least one actuator (controls #40) coupled proximate a frame of the terrain working vehicle (figure 2), one or more operations of the terrain working vehicle based on one or more of sensor data, and one or more inputs received (columns 2-4);
one or more sensors and input devices (columns 2-4);
(claim 10) wherein the one or more sensors and input devices comprises a first sensor (upper limit switch #58) coupled near the operator protection apparatus (#26) and configured to be engaged when the operator protection apparatus is in the raised position (column 3, lines 37-47; column 4, lines 17-30, 44-53);
(claim 11) wherein the one or more sensors and input devices comprises an indication device configured to provide an indicator, wherein, when the first sensor (#58) is disengaged, the indication device provides the indicator (column 3, lines 37-47; column 4, lines 17-30, 44-53);
(claim 12) wherein the one or more sensors and input devices comprises a first sensor (lower limit switch #60) coupled near the operator protection apparatus (#26) and configured to be engaged when the operator protection apparatus is in the lowered position (column 3, lines 37-47; column 4, lines 17-30, 44-53);
(claim 13) wherein the one or more sensors and input devices comprises a first input device (switch associated with seat #14) coupled near a seat (#14) of the terrain working vehicle and configured to be engaged while a first switch associated with the first input device is activated and to be disengaged while the first switch is deactivated (column 3, lines 21-28).
In regards to claims 15, 19, and 20, Minich, Jr. et al. discloses a method for controlling one or more operations of a terrain working vehicle (industrial vehicle) having an operator protection apparatus (collapsible overhead guard #26), the method comprising:
(claim 15) communicating activation of a control switch (switch associated with seat #14; column 3, lines 21-28);
determining the activation of the control switch (switch associated with seat #14; column 3, lines 21-28);
upon determination that the control switch (switch associated with seat #14) is activated, initiating a lowering actuation sequence (column 3, lines 21-28);
upon determination that the control switch (switch associated with seat #14) is deactivated, initiating a raising actuation sequence (column 3, lines 21-28);
(claim 19) wherein the lowering actuation sequence comprises:
communicating an engagement of an upper sensor (upper limit switch #58) and a lower sensor (lower limit switch #60);
instructing an actuator to move the operator protection apparatus (#26) in a down direction while the control switch (switch associated with seat #14) is activated and when the lower sensor (#60) is disengaged (column 3, lines 37-47; column 4, lines 17-30, 44-53);
ceasing instructing the actuator to move the operator protection apparatus (#26) in the down direction while the control switch (switch associated with seat #14) is activated and when the lower sensor (#60) is engaged (column 3, lines 37-47; column 4, lines 17-30, 44-53);
providing an indicator when the upper sensor (#58) is disengaged (column 3, lines 37-47; column 4, lines 17-30, 44-53);
(claim 20) wherein the raising actuation sequence comprises:
communicating an engagement of an upper sensor (upper limit switch #58) and a lower sensor (lower limit switch #60);
instructing the actuator to move the operator protection apparatus (#26) in an up direction while the control switch (switch associated with seat #14) is deactivated and when the upper sensor (#58) is disengaged (column 3, lines 37-47; column 4, lines 17-30, 44-53);
ceasing instructing the actuator to move the operator protection apparatus (#26) in the up direction while the control switch (switch associated with seat #14) is deactivated and when the upper sensor (#58) is engaged (column 3, lines 37-47; column 4, lines 17-30, 44-53);
providing an indicator when the upper sensor (#58) is disengaged and ceasing providing the indicator when the upper sensor is engaged (column 3, lines 37-47; column 4, lines 17-30, 44-53).
In regards to the above claims, Minich, Jr. et al. discloses manual operation, rather than a computing device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system, vehicle, and method for controlling operation of the vehicle of Minich, Jr. et al. to include a computing device, as claimed, since it has been held that broadly providing an automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.

Allowable Subject Matter
No prior art reads on claims 6-8 and 14, however these claims are subject to a double patenting rejection, as set forth above.
No prior art reads on claims 16-18, however these claims are subject to a double patenting rejection, and a rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses operator protection apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614